UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7099


DAVID WILLIAM CONN,

                Plaintiff - Appellant,

          v.

KENNETH E. STOLLE, Sheriff; THOMPSON, Captain; BISHOP,
Sergeant; APFEL, Corporal; JAIL STAFF; GLEASON, Deputy
Sheriff; FREE, Colonel; SCHUSTER, Chief,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:11-cv-00758-CMH-TCB)


Submitted:   December 6, 2011             Decided:   January 5, 2012


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David William Conn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          David William Conn appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2006).      We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.     Conn v. Stolle, Case No. 1:11-cv-00758-

CMH-TCB (E.D. Va. Aug. 2, 2011).      We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                            AFFIRMED




                                  2